Citation Nr: 0900055	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service connected post 
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

Although the veteran did not request a hearing in his 
substantive appeal to the Board, received in March 2006, in a 
response form received the same day, the veteran requested a 
hearing before the Board in Washington, D.C.  In a letter to 
VA received in October 2006, the veteran indicated that he 
did not wish to be present at any hearing, as it would be too 
mentally and physically stressful.  VA treated the veteran's 
request for a personal hearing as withdrawn.  No further 
communication has been received from the veteran with regard 
to a hearing.  Therefore, the Board finds that the veteran's 
request for a hearing on his appeal was properly withdrawn.  
See 38 C.F.R. § 20.702(e)(2008).  The Board will proceed with 
consideration of the veteran's claim, based on the evidence 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion 
and to obtain additional VA medical records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran contends that service connection is 
warranted for his coronary artery disease secondary to his 
service-connected PTSD.  38 C.F.R. § 3.310.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The Board notes that the veteran was afforded VA examinations 
by a psychologist and an internist in July 2005.  The Board 
finds, however, that the July 2005 opinion of the VA 
psychologist is internally inconsistent insofar as it states 
that coronary heart disease can be exacerbated by stress, but 
that it cannot be said that the veteran's heart problems are 
a "direct" result of the veteran's PTSD.  The psychologist 
also points out that the veteran was a heavy smoker and 
drinker for many years, and that this type of lifestyle, as 
well as genetic predisposition was "just as likely to be the 
cause of the veteran's coronary disease" as his military-
related stress.  

The examiner does not explain why, if coronary artery disease 
can be exacerbated by stress, she concludes that the 
veteran's stress from PTSD did not cause the veteran's 
condition in this case.  The examiner also does not address 
the possibility that the veteran's PTSD, even if it did not 
directly cause the veteran's claimed disorder, aggravated his 
coronary artery disease.  Additionally, the language used by 
the July 2005 examiner, that it is "just as likely" that 
the veteran's military related stress caused the veteran's 
claimed disability, suggests that the veteran may be entitled 
to the benefit of the doubt as to the issue of causation.

The July 2005 VA examination conducted by an internist is 
also inconclusive in that it summarily concludes that the 
veteran's coronary artery disease was not caused by his 
service-connected PTSD and in support of this opinion states 
only that there is no conclusive medical evidence proving 
that PTSD causes heart disease.

Although the wording in the psychologist's report suggests 
that the veteran may be entitled to the benefit of the doubt, 
the opinion is unclear and also contains statements that are 
clearly unfavorable to a connection, if any, between PTSD and 
coronary artery disease.  Moreover, the internist's opinion 
is also unfavorable to the claim but is incomplete.  
Therefore, the Board notes that this is not a case where 
there is evidence favorable to the veteran's claim that is 
unrebutted, nor is there an approximate balance of positive 
and negative evidence.  The evidence is not in equipoise but 
rather is inconclusive and insufficient.  38 C.F.R. § 3.102 
(noting that, reasonable doubt "is not a means of 
reconciling actual conflict or a contradiction in the 
evidence"); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (holding that VA must provide an adequate statement of 
reasons or bases for its decision to pursue further 
development where there is unrebutted evidence favorable to 
the claim).  Accordingly, because the medical opinions in 
this case are unclear and incomplete, the Board concludes 
that there is not sufficient medical evidence in this case to 
decide the claim and further development of the evidence is 
needed.  38 C.F.R. § 159(c)(4); 

In addition, the Board notes that the last available VA 
medical records associated with the veteran's claims file are 
from March 2005.  Records of the veteran's healthcare 
subsequent to that date may prove to be relevant and 
probative to the claim at issue.  Therefore, as the claim is 
already being remanded for further development, the RO should 
attempt to obtain and associate with the claims file any and 
all VA treatment records pertaining to the veteran's claimed 
disabilities since March 2005.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the


case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please associate with the veteran's 
claims file all additional VA medical 
records for the period of March 2005 to 
the present.  

2.  The veteran should be afforded a VA 
examination or examinations to ascertain 
the nature and etiology of his coronary 
artery disease.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service treatment records.  The examiner 
should specifically address the following 
matters:

A.  Whether it is at least as likely that 
the veteran's coronary artery disease was 
caused by his service-connected PTSD as 
its having been caused by some other 
factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

B.  If the examiner concludes that 
veteran's coronary artery disease was not 
as likely caused by PTSD as by other 
factors, the examiner should state 
whether the veteran's coronary artery 
disease has been aggravated by his PTSD.  
In rendering this opinion, the examiner 
should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of this REMAND and all pertinent 
records in the appellant's claims file, 
or in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

3.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


